 

EXHIBIT 10.7

 

BARRETT BUSINESS SERVICES, INC.

SUMMARY OF COMPENSATION ARRANGEMENTS

FOR NON-EMPLOYEE DIRECTORS

 

Effective July 1, 2017, compensation arrangements for non-employee directors of
Barrett Business Services, Inc. (the "Company") include an annual retainer of
$60,000 ($100,000 for the Chairman of the Board) payable in cash in monthly
installments.  Committee chairs receive an annual cash retainer, payable in
monthly installments, as follows: chair of Audit and Compliance Committee,
$15,000; chair of Compensation Committee, $10,000; chair of Risk Management
Committee, $10,000; and chair of Corporate Governance and Nominating Committee,
$7,500. Committee members receive an annual cash retainer, payable in monthly
installments, as follows: Audit and Compliance Committee, $7,500; Compensation
Committee, $5,000; Risk Management Committee, $5,000; and Corporate Governance
and Nominating Committee, $3,750.  

 

In addition, each non-employee director as of July 1, 2017, received an award of
restricted stock units (“RSUs”) under the Company's 2015 Stock Incentive
Plan.  The RSU awards had a grant date fair value of approximately $62,500
(based on the closing sale price of BBSI common stock on June 30, 2017, of
$57.29). Two new directors appointed by the Board since July 1, 2016, received
additional RSUs with a grant date fair value on July 1, 2017, as
follows:  Thomas B. Cusick, $36,000; and Vincent P. Price, $25,000. The 2017 RSU
awards will vest in three equal annual installments.    

 

 